DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on August 11th, 2021 in response to the Final Office Action mailed on May 12th, 2021.  Per Applicant's response, Claims 3, 6, 8, 12, 17, & 23 have been amended, Claims 26-29 have been newly added, and Claim 14 has been cancelled.  All other claims remain in their previously-presented form.  Thus, Claims 3-4, 6, 8-12, 15, 17, & 20-29 now remain for prosecution in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first end closure wall extending transversely to the peripherally enclosing wall and axially closing off the first end edge of the pump body” of Claim 12, the “peripherally enclosing motor body wall extending axially between the first and the second end edges and having dimensions lateral to the longitudinal axis of the pump body at the second end edge of the peripherally enclosing motor body wall no greater than the lateral dimensions of the peripherally enclosing motor body wall at its first end edge” of Claim 23, the “laterally extending motor wall sealably connected to the motor body so as to close off the rotor and stator from the motor control compartment” of Claim 28, and the “sealing cap” of Claim 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  In this instance, the Examiner finds nowhere in the figures (or written description) that depict or describe the above-noted features, as now recited.  However, if these features do exist in the specification and the Examiner is simply missing them, Applicant should point out these elements.  Please also refer to the 112(a) and 112(b) rejections below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-4, 6, 8-12, 15, 17, & 20-25 were previously objected to for minor informalities.
Applicant has provided many of the required corrections, but issues remain.
Claims 3-4, 6, 8-12, 15, 17, & 20-29 are now objected to because of the following informalities:  
Claim 12, line 7 should read “a first end edge[,] axially distant from the pump body[,] and”
Claim 12, line 24 should read “or the lid end closure 
	Claim 12, line 25 should read “being recessed[,] to form a recessed portion”
	Claim 12, line 26 should read “said at least one electronic power device”
Claim 12, line 27 should read “from the second end edge”
Claim 12, line 29 should read “enclosing lid wall[,] and the lid”
Claim 12, lines 32-33 should read “being supported by the at least one electronics board 
Claim 12, line 34 should read “or the lid end closure 
Claim 12, line 41 should read “said lid end closure 
Claim 12, line 42 should read “the lid end closure wall”
Claim 12, lines 46-47 should read “said lid end closure 
Claim 12, line 49 should read “the lid end closure 
Claim 17 is currently labeled “(Previously amended)”, but should have been labeled “(Currently Amended)”.  Applicant is requested to ensure all claims are properly labeled in future replies
Claim 23, lines 3-4 should read “about a longitudinal axis”
Claim 23, line 20 should read “a cup-shaped lid comprising integrally formed with an end lid wall”
Claim 23, lines 28-29 should read “peripherally enclosing lid wall” in two instances
Claim 23, line 36 should read “the at least one electronic board”
Claim 23, line 42 should read “motor control compartment[,] and towards”
Claim 23, line 46 should read “to form the 
Claim 23, line 56 should read “portion of said end lid wall”
Claim 23, line 58 should read “portion of said end lid wall” in two instances
Claim 26, line 2 should read “injection moulding of the plastic synthetic material”
Claim 27, lines 1-2 should read “the a central opening”
Claim 28, lines 3-4 should read “the laterally extending motor wall having an a central opening facing an end of the rotor”
Claim 28, line 6 should read “a sealing cap for the central opening”
Claim 29 should read “A fluid circulator in accordance with Claim 26, wherein the peripherally enclosing lid wall of the cup-shaped lid extends below the at least one electronic board to where the cup-shaped lid connects to the second end edge of the peripheral motor body wall.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 6, 8-12, 15, 17, & 20-25 were previously objected to issues of new matter.
Applicant has provided the required corrections, but new issues have been created by Applicant’s amendments.
Claims 3-4, 6, 8-12, 15, 17, & 20-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 has been amended to now recite “a first end closure wall extending transversely to the peripherally enclosing wall and axially closing off the first end edge of the pump body”.  However, this limitation constitutes new matter that is not depicted nor described in the originally filed specification.  At the outset, please refer to the 112(b) rejection below, which details that the required structure of the “first end closure wall” is not clear.  Additionally, this “first end closure wall” is not mentioned in the specification, and there is no equivalent wall mentioned or described in the specification.  Further, it appears that the only supplied figure that could show this newly recited “first end closure wall” is Figure 4.  However, it is not clear from Figure 4 that there exists an end closure wall extending transversely to the peripherally enclosing wall and axially closing off the pump body.   At best, Figure 4 depicts a motor can/sleeve 17 that leaves the pump body open to the rotor 7.  Thus, nowhere in the originally supplied figures is an end closure wall extending transversely to the peripherally enclosing wall and axially closing off the pump body described or depicted, and as such, this limitation constitutes new matter.
Claim 23 has been amended to now recite “the peripherally enclosing motor body wall extending axially between the first and the second end edges and having dimensions lateral to the longitudinal axis of the pump body at the second end edge of the peripherally enclosing motor body wall no greater than the lateral dimensions of the peripherally enclosing motor body wall at its first end edge”.  However, this limitation constitutes new matter that is not depicted nor described in the originally filed specification.    At the outset, this “no greater than” dimensional relationship is not mentioned in the specification, and there is no equivalent relationship mentioned or described in the specification.  Further, it appears that the only supplied figures that could show this newly recited “no greater than” dimensional relationship are Figures 1-2.  However, it is not clear from these figures alone that such a dimensional relationship exists.   Thus, nowhere in the originally supplied figures is this dimensional relationship depicted, and as such, this limitation constitutes new matter.
Claim 28 has been newly added and recites “a sealing cap”.  However, this limitation constitutes new matter that is not depicted nor described in the originally filed specification.  The examiner finds no mention of depiction of such a cap anywhere in the originally field specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4, 6, 8-12, 15, 17, & 20-25 were previously objected to issues of indefiniteness.
Applicant has provided the required corrections, but new issues have been created by Applicant’s amendments.
Claims 3-4, 6, 8-12, 15, 17, & 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a first end closure wall extending transversely to the peripherally enclosing wall and axially closing off the first end edge of the pump body”, which renders Claim 12 indefinite for multiple reasons.  At the outset, "the first end edge of the pump body" lacks antecedent basis in the claim.  Further, it is not clear whether Applicant intended to recite “the first end edge of the peripherally enclosing wall” or simply “becomes impossible to know what particular structure is being required in Applicant’s recited invention, rendering Claim 12 indefinite. For examination purposes herein, the Examiner has interpreted this limitation as “a first end closure wall extending transversely to the peripherally enclosing wall and axially closing off the ”.  
Claim 12 recites the limitation “no portion of the peripherally enclosing lid wall or the end closure lid wall extending transversely beyond the peripherally enclosing lid wall surrounding the electronics compartment”; this limitation renders the claim indefinite.  In this instance, this limitation appears to require no portion of the peripherally enclosing lid wall to extend transversely beyond itself.  It is not understood what is meant by no portion of a wall extending beyond itself, rendering Claim 12 indefinite.
Appropriate corrections are required.

Response to Arguments
Applicant’s arguments, see pages 11-27, filed February 23rd, 2022, with respect to the previous 35 U.S.C. 103(a) rejections have been fully considered and are persuasive.  Therefore, the previous 103(a) rejections have been withdrawn. 

Allowable Subject Matter
Claims 3-4, 6, 8-12, 15, 17, & 20-29 are found to be provisionally allowable, pending Applicant’s correction of the above-noted claim objections and 112 rejections.  Applicant should note that no claim(s) can be properly allowed until each and every issue noted above has been remedied by Applicant.


Conclusion
Applicant's amendments February 23rd, 2022 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC